Citation Nr: 0723296	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-25 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from May 1970 to May 1974, 
and from November 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2005, the undersigned conducted a hearing at the RO.  
Unfortunately, for reasons unknown to the undersigned, many 
portions of the hearing tape are inaudible.  Hence, an 
accurate transcript from that proceeding cannot be prepared.  
The veteran was notified of this fact in July 2007, and she 
has requested an opportunity to appear at a new hearing 
before a Veterans Law Judge at the RO.  That request is 
granted.  38 C.F.R. § 20.703 (2006).

Therefore, this case is REMANDED for the following action:

The RO must schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO.  All correspondence and regarding 
this hearing should be associated with 
the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

